Citation Nr: 0402576	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1969, including a period in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
the claim on appeal.

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  He maintains that he was diagnosed with 
PTSD at the VA Medical Center in Nashville but it appears 
that there is not a complete set of outpatient treatment 
records associated with the claims file.  As such, the Board 
finds that a remand is needed.  Further, he has made 
allegation about stressors in service but no attempt has been 
made to verify his stressors or associate his service 
personnel records with the claims file.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Review the claims file and ensure 
that the duty to assist and notice 
obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA).  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Obtain outpatient treatment records 
from the VA Medical Center (VAMC) in 
Nashville, Tennessee, dated from January 
2002 to the present, particularly the 
treatment notes of Dr. Von Buttler dated 
in July and September 2002.

3.  Contact the appropriate agency and 
obtain service personnel records 
regarding the veteran's unit assignments 
during service in Vietnam.  If no such 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

4.  Request that the veteran provide 
details, to include names, dates, and 
circumstances (i.e., the who, what, when 
and where facts), for all claimed 
stressors related to his service in 
Vietnam.

5.  If the veteran provides additional 
details as to stressors, contact the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), or any other 
agency such as the National Archives and 
Records Administration (NARA) or the 
National Personnel Records Center (NPRC), 
for evidence to corroborate his alleged 
stressors.

6.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

